DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In Paragraph [0009] line 8, “plan view” should read --plain view--.
In Paragraph [0010] line 2, “flatforms” should read --platforms--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochi (WO 2009122480 A1).
	Regarding claim 1, Ochi discloses  an apparatus for functional training of an ankle and toe (abstract), comprising: a foot platform configured to receive a foot of a user and disposed to face a portion of the foot of the user from rearfoot to forefoot (foot stand main body 1, Figure 1); an actuator configured to displace the foot platform when operated (motor 2 with rocking means 5 tilts foot stand 1 to the left and right as indicated with the arrows in Figure 1 and also described in Page 5) and a toe platform ("when reversed, the toe portion of the feet of the user hits the stepper unit 6”, Page 7) disposed to face a toe of the user when the foot of the user is placed on the foot platform and configured to be displaced with respect to the foot platform when the actuator is operated to displace the foot platform (stepper unit 6 can be displaced with respect to platform 7 as indicated in the upward and downward arrows while the motor 2 is tilting foot platform 7 shown in Figure 3; stepper unit 6 is displaced via stepper driver means 9, Page 6).
	Regarding claim 2, Ochi further discloses the apparatus for functional training of an ankle and toe according to claim 1, wherein when the foot platform is displaced in a direction in which the foot of the user is plantarflexed, the toe platform is displaced in a direction in which the toe of the user is extended with respect to the foot platform (see orientation of foot platform 7 and stepper part 6 in Figure 5 – this configuration would allow the user’s foot to be plantarflexed (pointed) with the toe extended with respect to the rest of the foot, assuming the toes are positioned on stepper part 6 and rest of foot positioned on foot platform 7). 
	
	Regarding claim 3, Ochi further discloses the apparatus for functional training of an ankle and toe according to claim 1, which comprises a pair of left and right foot platforms (see left and right portions of foot platform 7, Figure 1) and a pair of left and right toe platforms (see left and right stepper units 6, Figure 1), the left and right foot platforms are alternately displaced by the actuator being operated (when motor 2 with rocking means 5 operates, left and right foot rest are alternatively inclined, Page 5).
	Regarding claim 4, Ochi further discloses the apparatus for functional training of an ankle and toe according to claim 1, wherein the foot platform is supported on a base (base platform 3, Figure 1), a connecting member (member 4, Figure 1) is provided between the toe platform and the base (see member 4 disposed between stepper unit 6 and base 3, Figure 1) , and the toe platform and the connecting member are configured to be connected at different positions to adjust an amount of displacement of the toe platform with respect to the foot platform being displaced (setting the height of the contact member 4, allows for varying degrees of flexion of the supporting unit 6 with respect to foot platform 7, Page 7 and Figures 4-6).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (5,267,924).
Regarding claim 1, Miller discloses  an apparatus for functional training of an ankle and toe (abstract), comprising: a foot platform configured to receive a foot of a user and disposed to face a portion of the foot of the user from rearfoot to forefoot (foot support plate 3, Figure 1); an actuator configured to displace the foot platform when operated (motor 13 moves crank arm 15 back and forth which is connected to connecting rod 17, which is then connected to foot support plate 3, Figure 1 and Column 3 lines 53-55) and a toe platform (toe plate 21, Figure 1) disposed to face a toe of the user when the foot of the user is placed on the foot platform and configured to be displaced with respect to the foot platform when the actuator is operated to displace the foot platform (See Figures 4 and 5 where toe plate 21 is displaced with respect to the foot platform 3 as motor 13 driven by crank arm 15 is operated, specifically shown by the angle of flexion of toe plate 21 shown in Figure 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi (WO 2009122480 A1) in view of Thomas (US 2010/0241037 A1). 
Regarding claim 6, Ochi discloses the apparatus for functional training of an ankle and toe according to claim 1, but is silent on a holding member that is fixed to the foot platform to stop a heel of the user.   
However, Thomas discloses a similar continuous passive motion device for use with the foot of a user (abstract), comprising a holding member that is fixed to the foot platform to stop a heel of the user (see heel support 15 fixed to foot base 10, Figure 1 and Figure 2).
Therefore, it would have been obvious at the time of invention to modify the apparatus of Ochi to add a heel support member fixed to the foot platform, as taught by Thomas, to provide a means of securing and/or supporting the foot on the platform while the device is in use.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (5,267,924) in view of Hiramatsu et al. (US 2006/0249017 A1).  
the apparatus for functional training of an ankle and toe according to claim 1, but is silent wherein the actuator comprises an artificial muscle configured to contract when gas is supplied to an interior of the artificial muscle.  
However, Thomas teaches the use of a pressure actuator (tubular actuator 28a, Figure 12) in the form of an artificial muscle (“pressure actuator of present invention can be used as an artificial muscle”, Paragraph 0074) as the driving force to displace a support plate (support plate 24, Figure 12) of a rehabilitation device from a horizontal position to a vertical position by producing a contracting force when gas is supplied to an interior of the artificial muscle (air is fed into the inner tube of the actuator 28a, so that the length of the tubular actuator is shortened - when the contracting force produced by the actuator is transmitted to the wire 27a, the pulley 26a rotates, and the forearm support plate rotates to a vertical position from a horizontal position, Paragraph 0088 and Figures 9/10). 
Therefore, it would have been obvious at the time of invention to modify the device of Miller by replacing the actuator (motor 13) with a pressure actuator in the form of an artificial muscle as taught by Thomas, as the contracting force produced by the artificial muscle would provide an alternative means of displacing of the connecting rod 17 to then move the foot support plate 3.  






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7274.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/SARAH B LEDERER/Examiner, Art Unit 3785           

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785